EXHIBIT 10(f)

 

12-16-08

BEMIS SUPPLEMENTAL RETIREMENT PLAN FOR SENIOR OFFICERS

 

(As Amended Effective January 1, 2008)

 

Section 1.                                          Purpose of Plan.  The Bemis
Supplemental Retirement Plan for Senior Officers (the “Plan”) has been
established to provide supplemental benefits in addition to those provided
through the Retirement Plan and Regular SERP.  By providing said benefits, the
Plan provides deferred compensation for a select group of management or highly
compensated employees and therefore is exempt from most requirements of ERISA. 
The Plan is intended to comply with the requirements of Code §409A.

 

Section 2.                                          Transition Rules.  The Plan
as set forth herein applies to Participants whose benefits commence after
December 31, 2008.

 

Benefits which commenced during 2005-2008 are being paid pursuant to transition
rules applicable under Code §409A.

 

Benefits commencing prior to 2005 were paid under the Plan as previously in
effect.

 

Section 3.                                          Definitions.  The following
definitions shall apply for purposes of this Plan:

 

(a)                                The “Actuarial Equivalent” factors used in
the Plan are as follows:

 

(1)                                The interest rate used will be the annual
interest rate on 30-year Treasury securities as specified by the Commissioner of
Internal Revenue for October immediately preceding whichever of the following
Plan Years is applicable:

 

(A)                            For calculation of the BIPSP Offset, the Plan
Year in which occurs the first day of the month following the month of the
Participant’s Separation from Service.

 

(B)                              For calculation of monthly amounts payable
under alternative forms of annuity, the Plan Year which contains the
commencement date specified in Section 7(a).

 

(C)                              For calculation of elective lump sum payments
to Participants under Section 8(a) or 120-month installment payments under
Section 8(b), the Plan Year which contains the date specified in Section 7(a).

 

(D)                             For calculation of lump sum death benefits under
Section 8, the Plan Year which contains the first day of the month after the
month in which the Participant’s death occurred.

 

--------------------------------------------------------------------------------


 

(E)                               For calculations under Section 9, the Plan
Year which contains the applicable date is defined in said section.

 

(F)                               For purposes of calculating whether the amount
in Section 11 is $100,000 or less, the Plan Year which contains the seventh
month following the month in which the Participant’s Separation from Service
occurs.

 

(G)                              For purposes of calculating whether the amount
in Section 11 is $100,000 or less, the Plan Year in which the Participant’s
death occurred.

 

(H)                             For purposes of applying
Section 11(d) (mandatory cashouts of certain benefits where Separation from
Service or death occurred prior to 2008), the 2008 Plan Year (i.e. use
October 2007 rate).

 

(2)                                The mortality table used for such
calculations is the “applicable mortality table” referred to in Income Tax Reg.
1.417(e)-1(d)(2), or any successor to said regulation.

 

(b)                               “Beneficiary” means the person or persons a
Participant designates as such on his or her Beneficiary designation form.  The
Company may prescribe a combined Beneficiary designation form for use under this
Plan and other plans providing non-qualified deferred compensation.  The
Participant may alter or revoke such designation without the consent of the
Beneficiary.  If there is not on file with the Company an effective designation
of Beneficiary by a deceased Participant, the Beneficiary shall be the person or
persons surviving the Participant in the first of the following classes in which
there is a survivor, share and share alike:

 

(1)                                The Participant’s spouse.

 

(2)                                The Participant’s children, except that if
any of the Participant’s children predecease the Participant but leave issue
surviving the Participant, such issue shall take by right of representation the
share their parent would have taken if living.

 

(3)                                The Participant’s personal representative
(executor or administrator).

 

Determination of the identity of the Beneficiary in each case shall be made by
the Company.  If a Beneficiary survives the Participant, but dies before payment
of all amounts to which the Beneficiary is entitled, any remaining payments will
be made to the Beneficiary’s estate.

 

(c)                                “BIIP” means the Bemis Investment Incentive
Plan as amended from time to time.

 

(d)                               “BIPSP Offset” means the amount calculated as
provided in Section 12.

 

(e)                                “Board” means the board of directors of the
Company.

 

2

--------------------------------------------------------------------------------


 

(f)                                  “Change in Control” of the Company means
any event which qualifies as a change in the ownership or effective control or a
change in the ownership of a substantial portion of the assets of the Company or
another member of the Control Group pursuant to Code §409A and any applicable
regulations interpreting said section.

 

(g)                               “Code”  means the Internal Revenue Code of
1986, as from time to time amended.

 

(h)                               “Committee”  means the Compensation Committee
of the Board.

 

(i)                                   “Company” means Bemis Company, Inc., a
Missouri corporation.

 

(j)                                   “Control Group” means the Company and any
trade or business under common control with the Company within the meaning of
Code §414(b) and (c).

 

(k)                                “Deemed Commencement Date” is defined in
Section 13.

 

(l)                                   “Elapsed Time” is defined in the
Retirement Plan.  However, for purposes of determining the amount of a
Participant’s Supplemental Accrued Benefit under Section 6 or Supplemental
Preretirement Death Benefit under Section 9, Elapsed Time with an employer prior
to the date that employer became a member of the Control Group shall be
disregarded.  The exclusion in the preceding sentence does not apply for
purposes of determining whether a Participant is vested under Section 5.

 

(m)                             “ERISA” means the Employee Retirement Income
Security Act of 1974, as from time to time amended.

 

(n)                               “Final Average Earnings” as defined in the
Retirement Plan, subject to the following adjustments:

 

(1)                                Said amount shall be calculated without
regard to the Code § 401(a)(17) limit on annual pay, which is $245,000 for 2009
and is subject to a cost-of-living adjustment for years after 2009.

 

(2)                                The years used in calculating the average
shall be the five highest years (regardless of whether such years are
consecutive) out of the last 15 years.  (The Retirement Plan uses the average
for the five highest consecutive years.)

 

(o)                               “Normal Retirement Age” is defined in the
Retirement Plan.

 

(p)                               “Participant” means an individual designated
as such pursuant to Section 4.

 

(q)                               “Participating Employer” means each
corporation which is a member of the Control Group and which employs one or more
Participants.

 

3

--------------------------------------------------------------------------------


 

(r)                                  “Participation Agreement” is the agreement
entered into between a Participant and the Company regarding participation in
this Plan.

 

(s)                                “Plan Year” means the 12 month period ending
each December 31.

 

(t)                                  “Qualified Spouse” is defined in Sec. 7.1
of the Retirement Plan.

 

(u)                               “Regular SERP” means the Bemis Supplemental
Retirement Plan as amended from time to time.

 

(v)                               “Retirement Plan” means the Bemis Retirement
Plan as amended from time to time.

 

(w)                             “Separation from Service” is defined in Code
§409A(a)(2)(A)(i) and applicable guidance thereunder, which generally provides
that:

 

(1)                                a Participant will be deemed to have a
Separation from Service only if the Participant ceases to perform any services
for the Company and other members of the Control Group, or the Participant
continues to provide only “insignificant” services;

 

(2)                                service is “insignificant” if it is performed
at a rate that is no more than 20% of the average level of services provided by
the Participant for the preceding three full calendar years;

 

(3)                                a bona fide leave of absence will not be
considered a Separation of Service for the first six months of such leave or
until the Participant no longer has a right to reemployment by statute or
contract, whichever is longer; and

 

(4)                                transfer to an employer in which the Company
or another member of the Control Group has at least 50% ownership interest is
not a Separation from Service.

 

(x)                                 “Supplemental Accrued Benefit” is defined in
Section 6.

 

(y)                               “Supplemental BIPSP” means the Bemis
Supplemental BIPSP as amended from time to time.

 

Section 4.                                          Eligibility to Participate. 
Participants shall be designated by the Committee from among senior officers of
the Company.  The Company will enter into a Participation Agreement with each
Participant.

 

Section 5.                                          Eligibility for a Benefit
(Vesting).  If a Participant’s Separation from Service occurs for a reason other
than his or her death under either of the following circumstances, he or she
shall be entitled to a Supplemental Accrued Benefit determined as provided in
Sections 6, 7 and 8:

 

(a)                                The Participant’s Separation from Service
occurs after he or she has attained age 50 and completed 20 or more years of
Elapsed Time.

 

4

--------------------------------------------------------------------------------


 

(b)                               The Participant’s Separation from Service
occurs at a time when the sum of the Participant’s attained age on his or her
last birthday and his or her whole years of Elapsed Time is 75 or more.

 

If a Participant’s Separation from Service occurs after he or she has met the
requirements of (a) or (b) and the Participant dies after Separation from
Service but before his or her benefit commencement date under Section 7(a), no
benefit will be payable under Section 7, but the Participant’s Qualified Spouse,
if any, shall be entitled to a Supplemental Preretirement Death Benefit
determined as provided in Section 9.  Also, if a Participant’s Separation from
Service is due to his or her death and occurs after he or she has met the
requirements of (a) or (b), no benefit will be payable under Sections 6 and 7
and the Participant’s Qualified Spouse, if any, shall be entitled to a
Supplemental Preretirement Death Benefit determined as provided in Section 9. 
However, if a Participant dies after electing a lump sum or 120 monthly
installments under Section 8 but before the lump sum or installments are paid,
the lump sum or remaining installments will be paid as provided in Section 8,
and no benefit will be paid under Section 9.

 

No benefit will be payable under the Plan if the Participant’s Separation from
Service occurs before the Participant met the foregoing age and service
requirements.

 

Section 6.                                          Supplemental Accrued
Benefit.  A Participant’s “Supplemental Accrued Benefit” is a monthly amount
equal to the amount in (a) minus the amount in (b):

 

(a)                                2.5% of the Participant’s Final Average
Monthly Earnings multiplied by his or her years of Elapsed Time (but not more
than 20 years).  If the Participant’s benefit under this Plan is paid in a form
of annuity other than life only, said amount shall be adjusted so that it is the
Actuarial Equivalent of a life annuity.

 

less

 

(b)                               The sum of the following amounts:

 

(1)                                The Participant’s monthly pension under the
Retirement Plan, if any, under the form of payment actually paid under said
Plan, but excluding any social security supplement payable pursuant to Sec.
6.11(b)(4) of the Retirement Plan.  (If the Participant’s pension under the
Retirement Plan does not begin until after his pension under this Plan, this
offset will be calculated as provided in Section 7(d)(3)).

 

(2)                                2.5% of the Participant’s Primary Social
Security Benefit determined under Sec. 4.9 of the Retirement Plan, multiplied by
the Participant’s years of Elapsed Time (but not more than 20 years).  If the
Participant’s benefit under this Plan is paid in a form of annuity other than
life only, said amount shall be adjusted so that it is the Actuarial Equivalent
of a life annuity.

 

(3)                                The Participant’s monthly pension under the
Regular SERP, if any, under the form of payment actually paid under said Plan.

 

5

--------------------------------------------------------------------------------


 

(4)                                The BIPSP Offset computed as provided in
Section 13.  If the Participant’s benefit under this Plan is paid in a form of
annuity other than life only, the BIPSP Offset shall be adjusted so that it is
the Actuarial Equivalent of a life annuity.

 

Section 7.                                          Form of Payment and
Commencement Date.  Except as provided in Section 8, a Participant’s benefit
under Section 6 shall be paid as follows:

 

(a)                                The Supplemental Accrued Benefit will
commence as of whichever of the following dates is later:

 

(1)                                The first day of the month after the
Participant’s Separation from Service.

 

(2)                                The first day of the month after the date the
Participant attains age 55.

 

(b)                               If the commencement date in (a) is earlier
than the first day of the seventh month after the month in which the
Participant’s Separation from Service occurred, payments due under this Plan for
months prior to said seventh month will be withheld by the Company and paid in a
lump sum during said seventh month.  For example, if a Participant has a
Separation from Service on June 8, 2009 and the commencement date in (a) is
July 1, 2009, his payments under this Plan for July 1 through December 1, 2009
will be withheld and paid during January 2010.

 

(c)                                If the benefit under the Retirement Plan
begins as of a date on or before the date specified in (a), the benefit under
this Plan will be paid in the same annuity form as under the Retirement Plan.

 

(d)                               If the Participant chooses not to receive his
benefit under the Retirement Plan until after the date determined in (a):

 

(1)                                His benefit under this Plan will be paid in
the form elected by the Participant and will commence as of the date specified
in (a).  For this purpose, a Participant may elect any form of payment permitted
by Section 7.4 or 7.5 of the Retirement Plan (i.e. joint and 50%, 75%, or 100%
annuity or life and 10 years certain annuity).

 

(2)                                Any such election by a Participant must be
made before any annuity payment has been made under this Plan.  If no election
is made, the Participant’s benefit will be paid in the form of a life annuity.

 

(3)                                The amount in Section 6(b)(1) will be the
amount which could have been paid by the Retirement Plan in the same form as the
benefit under this Plan commencing as of the date specified in (a).  This amount
will be calculated using the reduction factors in Retirement Plan Sec. 6.2, 6.3,
6.4, or 6.11(b), whichever is applicable, and the optional settlement factors in
Retirement Plan Sec. 4.10(a).

 

6

--------------------------------------------------------------------------------


 

(e)                                If payment begins before the Participant
attains Normal Retirement Age, the Supplemental Accrued Benefit will not be
subject to reduction for early commencement.

 

(f)                                  If the benefit is paid in a form other than
for the Participant’s life only, the monthly amount payable during the
Participant’s lifetime will be subject to the Actuarial Equivalent adjustments
specified in Section 3(a), and the monthly amount payable after the
Participant’s death will be determined in accordance with the form of payment
the Participant elected.

 

Section 8.                                          Alternative Forms of
Payment.                             In lieu of a monthly annuity in a form
provided in Section 7(d), a Participant may elect to receive his or her benefit
in the form of a lump sum under (a) of this section or in 120 monthly
installments as provided in (b) of this section, subject to the following:

 

(a)                                Lump Sum Option.  A Participant may elect to
receive a lump sum payment which is the Actuarial Equivalent of the benefit
payable under Section 7.  Such elections are subject to the following:

 

(1)                                A Participant may make such an election on or
before December 31, 2008.  Such an election is irrevocable after December 31,
2008.  A Participant who makes such election will receive his or her lump sum
payment in whichever of the following months is later:

 

(A)                              The twelfth month after the month in which his
or her Separation from Service occurred.

 

(B)                                The month following the month in which he or
she attained age 55.

 

(2)                                Lump sum elections made after 2008 are
subject to the following requirements:

 

(A)                              The election must be made not later than at
least 12 months prior to the Participant’s Separation from Service.  However, in
the case of any Participant whose Separation from Service occurs prior to his
attainment of age 55, the election may be made anytime prior to the
Participant’s 54th birthday.

 

(B)                                The lump sum will be paid in the month that
is five years after the month in which the earliest payment would have been made
to the Participant but for the election.  For example, if a Participant makes a
lump sum election on December 15, 2009, has a Separation from Service on
February 15, 2011, and is eligible for a benefit under this Plan commencing as
of March 1, 2011, but for the lump sum election, his monthly benefits under this
Plan for March through September of 2011 would have been paid as of September 1,
2011, and his lump sum payment will be made during September, 2016.

 

7

--------------------------------------------------------------------------------


 

(C)                                The lump sum election is irrevocable.

 

(3)                                The lump sum amount will be calculated as of
the commencement date specified in Section 7(a) and is the Actuarial Equivalent
of a life only pension commencing on said date.  For this purpose, it will be
assumed that the Participant’s benefit under the Retirement Plan and Regular
SERP also are paid on a life-only basis commencing on the same date.

 

(4)                                If a Participant who elected a lump sum
payment dies after making the election but before receiving the lump sum
payment, the lump sum will be paid to the Participant’s Beneficiary.

 

Such payment will be made on a date determined by the Company which shall not be
later than December 31 of the Plan Year in which the Participant died.  For this
purpose, if the Participant’s death occurs in October, November, or December, as
permitted by Code §409A, payment will be considered timely if made not later
than the fifteenth day of the third month after the month in which the
Participant died.

 

However, if a Participant makes a lump sum election after December 31, 2008, and
dies within 12 months after making the election, as required by Code §409A, the
lump sum election will be of no force or effect and no lump sum payment will be
made.  The restriction in the preceding sentence does not apply to lump sum
elections made on or before December 31, 2008.

 

(5)                                The lump sum amount payable in (4) will be
the Actuarial Equivalent (as of the date the lump sum is paid) of the benefit
the Participant would have received under this Plan if:

 

(A)                              His Separation from Service occurred on the
date of his death (or on his actual Separation from Service date, if earlier),

 

(B)                                His benefit under the Plan began as of the
first day of the month following such Separation from Service (but not before
the first day of the month following his attainment of age 55), and

 

(C)                                His benefit under this Plan, the Retirement
Plan, and the Regular SERP was paid on a life only basis.

 

(b)                               120 Monthly Installment Option:  During 2008 a
Participant may elect to receive his or her monthly benefit in the form of 120
equal monthly payments, subject to the following:

 

(1)                                Such an election must be made not later than
December 31, 2008 and is irrevocable after said date.

 

(2)                                The monthly payments will commence as of the
commencement date specified in Section 7(a) and will be the Actuarial Equivalent
of a life only

 

8

--------------------------------------------------------------------------------


 

pension commencing on said date. For purposes of computing this amount, it will
be assumed that the Participant’s benefit under the Retirement Plan and Regular
SERP also are paid on a life only basis commencing the same date.

 

(3)                                If the commencement date specified in
Section 7(a) is earlier than the first day of the seventh month after the month
in which the Participant’s Separation from Service occurred, payments for months
prior to said seventh month will be withheld by the Company and paid in a lump
sum during said seventh month.

 

(4)                                If a Participant who elected 120 monthly
installments under this subsection dies before all 120 installments have been
paid:

 

(A)                              If the Participant dies after attaining age 55,
the remaining installments will be paid to the Participant’s Beneficiary.

 

(B)                                If the Participant dies before attaining age
55, the Actuarial Value of the Participant’s benefit will be paid to the
Participant’s Beneficiary in a lump sum.  Such payment will be made on a date
determined by the Company which shall not be later than December 31 of the Plan
Year in which the Participant died.  For this purpose, if the Participant’s
death occurs in October, November or December, as permitted by Code §409A,
payment will be considered timely if made not later than the fifteenth day of
the third month after the month in which the Participant died.  The lump sum
amount will be the Actuarial Equivalent (as of the date the lump sum is paid) of
the benefit the Participant would have received under this Plan if:

 

(A)                            His Separation from Service occurred on the date
of his death (or on his actual Separation from Service date, if earlier),

 

(B)                              His benefit under the Plan began as of the
first day of the month following such Separation from Service (but not before
the first day of the month following his attainment of age 55), and

 

(C)                              His benefit under this Plan, the Retirement
Plan, and the Regular SERP was paid on a life only basis.

 

(c)                                Any election under this section will be
effective only if the Participant also elected the same form of payment under
the Regular SERP.

 

Section 9.                                          Supplemental Preretirement
Death Benefit.  The Supplemental Preretirement Death Benefit payable to a
Qualified Spouse will be a monthly amount equal to the amount in (a) minus the
amount in (b):

 

9

--------------------------------------------------------------------------------


 

(a)                                The monthly amount which would be payable if:

 

(1)                                The Participant survived to the date in
(i) or (ii) below, whichever is applicable (hereafter referred to as the
“applicable date”).

 

(2)                                The Participant was eligible for a life
annuity beginning on the applicable date in a monthly amount equal to 2.5% of
the Participant’s Final Average Monthly Earnings multiplied by his or her years
of Elapsed Time.

 

(3)                                The life annuity in (2) was converted to a
joint and 100% survivor annuity for the Participant and Qualified Spouse
beginning on the applicable date which is the Actuarial Equivalent of the life
annuity.

 

less

 

(b)                               The sum of the following amounts:

 

(1)                                The monthly amount, if any, payable to the
Qualified Spouse under the Retirement Plan commencing as of the applicable date.

 

(2)                                The monthly amount which would be payable if:

 

(A)                            The Participant survived to the applicable date.

 

(B)                              The Participant was eligible for a life annuity
beginning on the applicable date in a monthly amount equal to 2.5% of the
Participant’s Primary Social Security Benefit determined under Sec. 4.9 of the
Retirement Plan multiplied by the Participant’s years of Elapsed Time (but not
more than 20 years).

 

(C)                              The life annuity in (B) was converted to a
joint and 100% survivor annuity for the Participant and Qualified Spouse
beginning on the applicable date which is the Actuarial Equivalent of the life
annuity.

 

(3)                                The monthly amount which would be payable if:

 

(1)                                The Participant survived to the applicable
date.

 

(2)                                The BIPSP Offset computed as provided in
Section 13 was converted to a joint and 100% survivor annuity for the
Participant and Qualified Spouse beginning on the applicable date which is the
Actuarial Equivalent thereof.

 

If payment begins before the Participant would have attained Normal Retirement
Age, the amounts in (a) and (b)(2) will not be subject to reduction for early
commencement.

 

Said death benefit will commence on whichever of the following dates is
applicable (the “applicable date”):

 

10

--------------------------------------------------------------------------------


 

(i)                                   If the Participant’s death occurs on or
after the date he or she attained age 55, said death benefit will commence as of
the first day of the month following the month in which the Participant’s death
occurred.

 

(ii)                                If the Participant’s death occurs before he
or she attained age 55, said death benefit will commence as of the first day of
the month following the month the Participant would have attained age 55.  No
death benefit will be paid for months prior to said commencement date.

 

However, if the Participant elected a lump sum or 120 monthly installments
pursuant to Section 8, no benefit will be paid under this section.

 

Section 10.                                    Benefits Under This Plan and the
Regular SERP Must be Paid in the Same Form.   Any benefits payable to a
Participant under the Regular SERP must be paid in the same form as his or her
benefit under this Plan.  For example, a Participant’s lump sum election under
this Plan will also apply to any benefits payable under the Regular SERP. 
Similarly, if a Participant chooses a life and 10 years certain annuity, both
plans will pay in that form.

 

Section 11.                                    Mandatory Cash-Out of Certain
Benefits.

 

(a)                                In any case where the sum of the following
amounts is $100,000 or less, in lieu of monthly benefits, the Company shall pay
a lump sum equal to the sum of said amounts:

 

(1)                                The Actuarial Equivalent of the benefits
payable under this Plan.

 

(2)                                The Actuarial Equivalent of the benefits
payable under the Regular SERP, if any.

 

The amounts in (1) and (2) shall be determined as of the first day of the
seventh month following the month in which the Participant’s Separation from
Service occurs and shall be paid during said seventh month.

 

(b)                               In any case where the sum of the following
amounts is $100,000 or less as of the date of a Participant’s death, in lieu of
monthly benefits, the Company shall pay the Participant’s Beneficiary a lump sum
death benefit equal to the sum of said amounts:

 

(1)                                The Actuarial Equivalent of the death benefit
payable under this Plan.

 

(2)                                The Actuarial Equivalent of the death
benefits payable under the Regular SERP, if any.

 

The amounts in (1) and (2) shall be determined as of the date of the
Participant’s death.  Payment will occur on a date determined by the Company
which shall be not later than December 31 of the Plan Year in which the
Participant’s death occurred.  For this purpose, if a Participant’s death occurs
in October, November, or December, as permitted by Code §409A, payment will be
considered timely if

 

11

--------------------------------------------------------------------------------


 

made not later than the fifteenth day of the third month after the month in
which the Participant’s death occurred.

 

(c)                                If the $5,000 amount specified in Code §
411(a)(11) (i.e. the maximum amount a qualified plan may require to be cashed
out in lieu of annuity or installment distributions) is increased, the $100,000
amount in this section automatically will be increased to 20 times the new Code
§ 411(a)(11) amount.

 

Section 12.                                    Interest on Delayed Payments.

 

(a)                                Any lump sum payment will include interest
(at the rate used under Section 2(a) to calculate the lump sum) from the date as
of which the lump sum is calculated through the payment date.

 

(b)                               Interest will also be paid on monthly benefits
which are delayed due to the six-month rule under Code §409A.  For this purpose,
the interest rate used will be the interest rate under Section 2(a) for
October immediately preceding the Plan Year in which benefits would have
commenced but for the six-month delay.

 

Section 13.                                    BIPSP Offset.  The BIPSP offset
will be determined as follows:

 

(a)                                The Company will determine the sum of the
following amounts:

 

(1)                                Whichever of the following amounts is larger:

 

(A)                            The balance in the Participant’s Retirement
Account under the BIIP as of the last day of the month preceding the month in
which his or her Separation from Service occurred.

 

(B)                              The amount which would have been held in the
Participant’s Retirement Account in the BIIP as of the last day of the month
preceding the month in which his or her Separation from Service occurred if
(i) the BIPSP contributions the Participant received for each Plan Year were
made on December 31 of that Plan Year and (ii) said contributions earned an
annual return of 7% (compounded annually) from the December 31 credited to the
account.

 

(2)                                The Participant’s “Deemed Supplemental BIPSP
Balance” as of the last day of the month preceding the month in which his or her
Separation from Service occurred, which is the amount that would have been held
in such individual’s Supplemental BIPSP Account on said date if (i) BIPSP
allocations each year the Participant was eligible for such allocations were 3
½% of certified earnings as defined in the BIIP, (ii) such contributions for a
Plan Year were made on December 31 of that Plan Year, and (iii) such
contributions earned an annual return of 7% (compounded annually) from the
December 31 credited to the account.

 

(b)                               The Company will use the Actuarial Equivalent
factors in Section 3(a) to convert the sum in (a) to the BIPSP Offset, which is
a monthly annuity with the first

 

12

--------------------------------------------------------------------------------


 

payment on the Participant’s Deemed Commencement Date and the last payment on
the first day of the month in which the Participant’s death occurs. For this
purpose:

 

(1)                                If the Participant has a Separation from
Service after attaining age 55, the Deemed Commencement Date is the first day of
the month after the month in which the Separation from Service occurs.

 

(2)                                If the Participant has a Separation from
Service before attaining age 55, the Deemed Commencement Date is the first day
of the month after the Participant attains age 55.

 

(3)                                If the Participant’s Separation from Service
is due to his or her death or the Participant dies after Separation from Service
but before the Deemed Commencement Date, the BIPSP Offset will be calculated as
if the Participant was living on the Deemed Commencement Date and had a normal
life expectancy on said date.

 

(c)                                The BIPSP Offset applies only to Participants
who are Group B Participants under the BIIP.  Individuals who are Group A
Participants under the BIIP are not eligible for BIPSP or Supplemental BIPSP
allocations and therefore do not have BIPSP Offsets under this Plan.

 

Section 14.                                    Misconduct.   No benefits will be
paid to a Participant under this Plan if the Participant’s Separation from
Service occurs due to commission of any act of fraud, misappropriation, or
embezzlement, or due to commission of a felony in connection with his or her
termination (or such grounds for termination existed at the time of
Participant’s Separation from Service for other reasons).

 

Section 15.                                    Miscellaneous Provisions.

 

(a)                                The Plan will be administered in behalf of
the Company by the Committee.  The Committee has discretionary authority to
construe the terms of the Plan, and the Committee’s determinations shall be
final and binding on all persons.  The Committee may delegate all or any part of
its administrative responsibilities to employees of the Company.

 

(b)                               No Participant shall have any right to assign,
pledge, transfer or otherwise hypothecate this Plan or the payments hereunder,
in whole or in part.  Benefits under this Plan will not be subject to execution,
attachment, garnishment, or similar process.

 

(c)                                This Plan constitutes the Company’s
unconditional promise to pay the amounts which become payable pursuant to the
terms hereof.  A Participant’s rights are solely those of an unsecured wage
creditor.  This Agreement does not give any Participant a security interest in
any specific assets of the Company.  The Company may establish a trust for the
purpose of paying all or any part of the benefits payable under the Plan.  If
such a trust is established, the trust’s assets

 

13

--------------------------------------------------------------------------------


 

will be subject to the claims of the Company’s creditors, and the trust’s assets
will not be considered Plan assets for purposes of ERISA.

 

(d)                               The Committee may, in its sole discretion,
arrange for payment by each Participating Employer of the amounts the Committee
determines are attributable to service with that Participating Employer.  Absent
such arrangements, a Participant’s entire benefit shall be paid by the
Participating Employer by which the Participant was last employed.  The
Committee may also arrange for one Participating Employer to serve as agent for
the other Participating Employers for purposes of issuing benefit payment checks
under the Plan.

 

(e)                                This Plan or any Participation Agreement
under the Plan shall not be construed as a contract of employment and does not
restrict the right of the Company or any other member of the Control Group to
discharge the Participant or the right of the Participant to terminate
employment.

 

(f)                                  The provisions of this Plan shall be
construed and enforced according to the laws of Wisconsin to the extent such
laws are not preempted by ERISA.

 

(g)                               This Plan shall be binding upon and for the
benefit of the successors and assigns of the Company, whether by way of merger,
consolidation, operation of the law, assignment, purchase or other acquisition
of substantially all of the assets or business of the Company, and any such
successor or assign shall absolutely and unconditionally assume all of the
Company’s obligations hereunder.

 

(h)                               The Plan may be amended from time to time by
the Company, subject to the following:

 

(1)                                The amendment must be approved by the Board
or Committee, except as follows:

 

(A)                            The Chief Executive Officer of the Company also
may amend the Plan, provided the amendment does not materially increase the cost
of the Plan or the amount of benefits provided by the Plan.

 

(B)                              In addition, the Board or Committee may
delegate to the Chief Executive Officer authority to approve amendments not
falling with the scope of (1).

 

(2)                                No amendment will have the effect of reducing
benefits payable to any Participant whose Separation from Service occurred prior
to the date the amendment is adopted or who has satisfied the age and length of
service requirements of Section 4.

 

(i)                                   Certain terms used in this Plan are
defined in the Retirement Plan.  For such terms, the Retirement Plan definitions
apply to all Participants in this Plan, regardless of whether they are also
eligible for the Retirement Plan.

 

14

--------------------------------------------------------------------------------


 

Section 16.                                    Change In Control.  If a Change
in Control occurs, the Board or Committee may, without the consent of any
Participant affected thereby, terminate the Plan and all substantially similar
plans.  Upon such termination, each Participant who has met the requirements of
(a) or (b) as of the date the Plan is terminated will receive an immediate lump
sum payment equal to the Actuarial Equivalent of his or her benefit under this
Plan:

 

(a)                                A Participant meets the requirements of this
subsection (a) if he or she had a Separation from Service prior to the date the
Plan is terminated under circumstances such that pursuant to Section 4, he or
she is eligible for a benefit under this Plan.

 

(b)                               A Participant who did not have a Separation
from Service prior to the date the Plan is terminated meets the requirements of
this subsection (b) if he or she would have been eligible pursuant to Section 4
for a benefit under this Plan if his or her Separation from Service had occurred
immediately prior to the date the Plan is terminated.

 

Any such termination of the Plan must occur during the 1-month period preceding
or the 12-month period following the Change in Control.  The lump sum payments
must be completed within 12 months after the Plan is terminated.

 

 


 


APPROVED ON BEHALF OF THE COMPANY


 


 


 


 

 

By:

 

 

 

Henry J. Theisen, President and CEO

 

 

 

 

 

 

Date Signed:

 

, 2008

 

15

--------------------------------------------------------------------------------